Christianson, J.
(concurring specially). The jury by its verdict in this case found that the plaintiff is.not a holder in due course of the note involved in this action; - The finding of the jury on this question is not assailed on this appeal, and hence is conclusive upon this court. ' The plaintiff, therefore, stands' in the same position as the original payee, Otto Thress. And in-my opinion the evidence on the part of the defendant justified the jury in finding that the defendant had been released and discharged from' all liability on the note. I therefore concur in an affirmance of-the judgment and order appealed from. ; .